 



EXHIBIT 10.1
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective
as of the ___day of ___, 200_, (hereinafter the “Award Date”), between Las Vegas
Sands Corp., a Nevada corporation (the “Company”), and ___(the “Participant”).
RECITALS:
     WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity
Award Plan (the “Plan”), pursuant to which awards of restricted shares of the
Company’s Common Stock may be granted; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has determined that it is in the best interests of the
Company and its stockholders to grant the restricted stock award provided for
herein (the “Restricted Stock Award”) to the Participant in recognition of the
Participant’s services to the Company, such grant to be subject to the terms set
forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of Restricted Stock Award.The Company hereby grants on the Date of
Grant to the Participant a Restricted Stock Award consisting of ___shares of
Common Stock (hereinafter called the “Restricted Shares”), on the term and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Restricted Shares shall vest in accordance with Section 3(a) hereof.
     2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
     3. Terms and Conditions.
     (a) Vesting. Except as otherwise provided in the Plan and this Agreement,
and subject to the provisions of your employment agreement, the Restricted Stock
Award shall vest with respect to ___percent (___%) of the Restricted Shares
subject thereto (and the restrictions on



--------------------------------------------------------------------------------



 



 

 2
       such Shares shall lapse), on each of the first through ___anniversaries
of ___. Restricted Shares may not be sold until they “vest”.
     (b) Taxes. The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income in
respect of the Restricted Stock Award, an amount equal to the taxes, if any, the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Shares. Such payment may be made in the form of cash.
The Participant also may satisfy, in whole or in part, the foregoing withholding
liability (but no more than the minimum required withholding liability) by
(i) the delivery of Mature Shares owned by the Participant having a Fair Market
Value equal to such withholding liability or (ii) having the Company withhold
from the number of shares of Common Stock otherwise issuable pursuant to the
exercise or settlement of the Restricted Stock Award a number of shares with a
Fair Market Value equal to such withholding liability.
     (c) Certificates. As a condition to the receipt of this Restricted Stock
Award, the Participant shall deliver to the Company an escrow agreement and
stock powers, duly endorsed in blank, relating to the Restricted Shares.
Certificates evidencing the Restricted Shares shall be issued by the Company and
shall be registered in the Participant’s name on the stock transfer books of the
Company promptly after the date hereof, and shall be deposited, together with
the stock powers, with an escrow agent designated by the Committee (who may be
the Company’s transfer agent), and shall remain in the physical custody of such
escrow agent at all times prior to, in the case of any particular Restricted
Shares, the applicable Vesting Date.
     (d) Effect of Termination of Services.
     (i) Except as provided in subsection (ii) of this Section 3(d) or as
otherwise agreed upon by the parties in an employment agreement between them,
unvested Restricted Shares shall be forfeited without consideration by the
Participant at any time prior to the applicable Vesting Date upon the
Participant’s termination of services with the Company for any reason.
     (ii) Upon the termination of Participant’s services due to death, any
remaining unvested Restricted Shares shall vest on the date of such termination.
     (e) Rights as a Stockholder; Dividends . The Participant shall be the
record owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights,



--------------------------------------------------------------------------------



 



3

if any, with respect to the Restricted Shares; provided that any cash or in-kind
dividends paid with respect to unvested Restricted Shares shall be withheld by
the Company and shall be paid to the Participant, without interest, only when,
and if, such Restricted Shares shall become vested. As soon as practicable
following the vesting of any Restricted Shares, certificates for such vested
Restricted Shares and any cash dividends or in-kind dividends credited to the
Participant’s account with respect to such Restricted Shares shall be delivered
to the Participant or the Participant’s beneficiary along with the stock powers
relating thereto.
     (f) Restrictive Legend. All certificates representing Restricted Shares
shall have affixed thereto a legend in substantially the following form, in
addition to any other legends that may be required under federal or state
securities laws:
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Las Vegas Sands Corp. 2004 Equity Award Plan and a
Restricted Stock Award Agreement, dated as of ___, 200_, between Las Vegas Sands
Corp. and ___. Copies of such Plan and Agreement are on file at the offices of
Las Vegas Sands Corp.
     (g) Transferability. The Restricted Shares may not at any time prior to
vesting be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
     4. Miscellaneous.
     (a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
     if to the Company:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: General Counsel
     if to the Participant, at the Participant’s last known address on file with
the Company.



--------------------------------------------------------------------------------



 



4

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
     (b) Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
     (c) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
     (d) Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
     (e) Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
     (f) GOVERNING LAW; CONSENT TO JURISDICTION . THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEVADA. ANY ACTION TO ENFORCE THIS AGREEMENT
MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES HEREBY CONSENT TO THE
JURISDICTION OF, COURTS SITUATED IN CLARK COUNTY, NEVADA. EACH PARTY HEREBY
WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE
RESOLUTION OF ANY SUCH ACTION.
     (g) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT
TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION



--------------------------------------------------------------------------------



 



5

WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
     (h) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
     (i) Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

     
 
  Las Vegas Sands Corp.
 
   
 
   
 
   
 
  By:
 
  Title:
 
   
 
   
 
   